IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00302-CR

EX PARTE DWIGHT D HALL,
                                                           Appellant



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2013-0587-C2


                          MEMORANDUM OPINION


      Dwight D. Hall filed a notice of appeal indicating that he was appealing an

“application for writ of habeas corpus seeking relief from ineffective assistance of

counsel.” By letter dated September 22, 2013, the Clerk of this Court notified Hall that

the appeal was subject to dismissal because there was not an order that was final and

appealable in this Court.    The Clerk also warned Hall that the appeal would be

dismissed unless, within 21 days of the date of the letter, a response was filed showing

grounds for continuing the appeal. See TEX. R. APP. P. 44.3. We received a response

from Hall; however, it does not provide grounds for continuing the appeal.

      Accordingly, this appeal is dismissed.
                                       AL SCOGGINS
                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 17, 2013
Do not publish
[CR25]




Ex parte Hall                                        Page 2